Citation Nr: 0815029	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel




INTRODUCTION

The veteran had active service from June 1973 through April 
1976, and from June 1979 through June 1987.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDINGS OF FACT

1.  The claims folder contains treatment records for varying 
symptoms of a mental disorder since active service, with an 
ultimate diagnosis of schizoaffective disorder, and a 
competent medical opinion from a treating physician that the 
schizoaffective disorder initially manifested with the 
symptoms documented during service.

2.  The veteran is service-connected for left upper extremity 
weakness, residual of cerebrovascular accident (major), at a 
rate of 40 percent; for recurrent post-operative hiatal 
hernia, at a rate of 30 percent; for left lower extremity 
weakness, residual of cerebrovascular accident, at a rate of 
20 percent; for residuals of cerebrovascular accident with 
partial aphasia, at a rate of 10 percent; for hypertension, 
at a rate of 10 percent; and for schizoaffective disorder by 
way of the decision below; with a combined rating of 70 
percent prior to the assignment of a rating for 
schizoaffective disorder.

3.  Competent medical evidence shows that the veteran is 
unable to secure or follow a substantially gainful occupation 
because of his schizoaffective disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizoaffective 
disorder are met.  
38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2007).


2.  The criteria for a total evaluation based on individual 
unemployability due to service-connected disabilities are 
met. 38 C.F.R. §§  3.340, 3.341(a), 4.16(a), 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for schizoaffective 
disorder as well as seeking entitlement to a total disability 
rating based upon individual unemployability (TDIU).  For 
service connection, the claims folder must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." See Pond v. 
West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

The first element for service connection is met here. Whether 
the veteran has a current disability is not in dispute.  A 
thorough reading of the claims folder shows that the veteran 
has been treated throughout the course of this appeal by 
psychiatrists.  The most recent treatment record documenting 
his current diagnosis is the August 2007 psychology note 
showing that he was treated for schizoaffective disorder.  
Thus, the question is not whether the veteran has a current 
disability; the question is whether his current disability 
originated during his active service.  The RO has denied this 
claim on the basis that there is no medical evidence showing 
that the veteran's condition occurred in, was caused by, or 
aggravated by military service.  See October 2007 
Supplemental Statement of the Case.  To assess this issue, 
the Board conducted a complete review of the service medical 
records.

In December 1975, the veteran was treated for a drug 
ingestion suicide gesture after his wife suggested divorce 
due to "aggressive and sexual acting out behaviors."  The 
examiner diagnosed "marital maladjustment" and "acute 
situational stress." The Board also notes the veteran's 
treatment for "possible alcoholic gastritis" in April 1983 
and a notation in June 1983 of drinking wine and beer daily.  
While this is not a psychological disorder per se, it is 
noted merely as potential evidence of the initial symptoms 
requiring eventual treatment, which is evident from the 
record.  

The veteran was in speech therapy during service following a 
stroke, which ultimately led to his medical discharge.  The 
final speech therapy note, dated March 1985, documents the 
speech therapist's opinion that the veteran's stuttering 
appeared related to stress and that he complained of 
headaches and job and personal dissatisfaction.  The veteran 
followed up in the mental health clinic.  While noting 
previous complaints of depression, nervousness, and 
frustration, the examiner reported that there were "no 
current signs of emotional illness" during that examination.

In April 1988, ten months following his discharge from 
service, the veteran was hospitalized for a substance abuse 
problem.  At discharge, he was also diagnosed with antisocial 
personality disorder.  He filed a claim for service 
connection for this condition in April 1988, but was denied 
in a June 1988 rating decision on the basis that personality 
disorders were not disabilities according to VA regulation.  
The veteran's current claim is for his currently diagnosed 
schizoaffective disorder.  Although service connection for a 
personality disorder was denied by VA in that unappealed June 
1988 rating decision, at that time the veteran was not 
diagnosed as having a psychiatric disability.  Since that 
time he has been diagnosed as having schizoaffective 
disorder.  Because service connection was not previously 
denied for schizoaffective disorder, that disability is being 
considered de novo.  
Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008); 
see also Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 
1996).  

Three years later, a report from the Naval Hospital, San 
Diego, documents a May 1991 diagnosis of psychosis.  This 
report was associated with a periodic review of the veteran's 
health in conjunction with his, at that time, temporary 
retirement for his medical condition.  Later the same year, 
the veteran was again hospitalized and treated for alcoholic 
dependence and polysubstance abuse.  He was also discharged 
in November 1991 with a diagnosis of organic hallucination 
and instructions to rule out bipolar mood disorder and 
organic mood disorder.  See November 1991 discharge report.  
He was again examined at the Naval Hospital, San Diego, in 
May 1992, and then described auditory hallucinations and 
depression, and was diagnosed with psychosis, not otherwise 
specified.

VA outpatient records show that the veteran eventually began 
a course of regular outpatient treatment for the bipolar 
disorder in August 2000.  In May 2001, he was afforded a VA 
mental disorders examination.  The examiner suggested that 
the veteran's mental disability preexisted service, but this 
appears to be based upon the veteran's reported history.  
There is no competent medical evidence in the record showing 
a preexisting mental disorder.  Under 38 U.S.C.A. § 1111, a 
veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  That presumption can be rebutted by 
clear and unmistakable evidence that a disability existed 
prior to service and was not aggravated by service.  See 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).
In this case, there is no evidence of any defect prior to the 
veteran's entry into active service aside from the veteran's 
stated opinion.  Such a suggestion by the veteran alone, 
however, is not sufficient medical evidence of a preexisting 
medical condition to rebut his presumption of soundness. 
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as a diagnosis of 
schizoaffective disorder. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Thus, the veteran's presumption of 
soundness is preserved.  

Following a thorough examination of the veteran, the May 2001 
examiner did diagnose bipolar disorder with rapid cycling and 
noted that the veteran's service-connected thrombosis and 
hypertension have "complicated" the veteran's mental 
disorder.  

Ongoing treatment continued and private records from the 
Sharp Mesa Vista Hospital show an eventual October 2002 
diagnosis of schizoaffective disorder, the disability that is 
now claimed.  Treatment has been ongoing since, as is 
evidenced by the outpatient treatment reports found in the 
claims folder through 2007.

Thus, the question now becomes, did the veteran's currently 
diagnosed schizoaffective disorder initially manifest during 
active service such that service connection is warranted 
under 38 C.F.R. § 3.303?  While there was not a VA 
examination ordered to address this question, the treating 
physician records in the claims folder provide opinions 
sufficient to decide this claim.  In particular, as discussed 
above, there are years of documented treatment records that 
show the continuous treatment for mental disorders since the 
veteran's period of service, which were labeled in various 
fashions, and ultimately diagnosed as schizoaffective 
disorder. The question is whether the current schizoaffective 
disorder initially manifested as the stuttering, substance 
abuse, personality disorder, psychosis, and bipolar disorder, 
summarized above, which have been continuously treated since 
service, albeit with varying labels.  In November 2004, the 
veteran's VA treating physician, whose treatment records are 
found throughout the claims folder, submitted an opinion on 
the issue at hand.  The physician clearly provided an opinion 
favoring the veteran's claim, as follows:  "It is my opinion 
he had this disorder of schizoaffective disorder while in 
military service.  He was treated in military hospitals and 
likely not properly diagnosed.  He is stable in treatment 
with me now and will need treatment the rest of his life."  

As such, when looked at as a whole, the veteran's claims 
folder shows treatment for varying symptoms of a mental 
disorder since active service, with an ultimate diagnosis of 
schizoaffective disorder and a competent medical opinion from 
a treating physician that the schizoaffective disorder 
initially manifested with the symptoms documented during 
service.  In other words, the medical evidence of record 
establishes the existence of a current disability and 
evidence that the disability resulted from a disease incurred 
during service. 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303(a).  Because there is sufficient evidence in favor of 
the veteran's claim and no evidence in opposition, the 
preponderance of the evidence supports the claim.  Service 
connection for schizoaffective disorder is warranted. The 
claim is therefore granted.

TDIU
The veteran is seeking a total disability rating based upon 
his individual unemployability (TDIU). Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total and when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities. 38 C.F.R. §§ 3.340, 4.16(a). If there 
is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a). Neither 
the veteran's non-service-connected disabilities, nor his 
advancing age may be used as a determining factor in the 
rating agency's judgment. 38 C.F.R. §§ 3.341(a), 4.16(a), 
4.19.

The veteran is service-connected for left upper extremity 
weakness, residual of cerebrovascular accident (major), at a 
rate of 40 percent; for recurrent post-operative hiatal 
hernia, at a rate of 30 percent; for left lower extremity 
weakness, residual of cerebrovascular accident, at a rate of 
20 percent; for residuals of cerebrovascular accident with 
partial aphasia, at a rate of 10 percent; for hypertension, 
at a rate of 10 percent; and for schizoaffective disorder by 
way of the decision above.  Prior to the assignment of a 
disability rating for his schizoaffective disorder, the 
veteran's combined rating is 70 percent. See August 2003 
rating decision. Because one of his service-connected 
disabilities is rated as 40 percent, and the combined rating 
is 70 percent, the veteran clearly meets the percentage 
requirements of 38 C.F.R. § 4.16(a). The question becomes 
whether the veteran is unemployable due to his service-
connected disabilities.  The medical evidence of record 
overwhelmingly establishes that the veteran is unable to 
maintain gainful employment due to his mental disability.  

A November 2000 VA treatment note entitled "Mood/Medication 
Management" documented periods in which the veteran "makes 
no sense" when he speaks, and also reported positive 
unrealistic expectations.  The veteran reported to this 
physician that he wished to return to college.  The 
physician's impression, however, was that the veteran was 
"clearly unable to maintain full-time employment, and I am 
doubtful that he could carry a full course load at City 
College."  

The veteran was afforded a VA General Medical Examination in 
April 2001.  The veteran reported his inability to spell, 
inability to stand for prolonged periods of time and 
inability to handle stress.  He again reported saying things 
that "don't make any sense to people."  The examiner 
reported that he uses a cane and has a "mild shuffle on the 
left," and that he has a speech impairment with some 
stuttering.  The examiner clearly opined that the "veteran 
is unemployable at the present time."  There is no 
suggestion, however, as to the cause of the unemployability 
in this report.  A May 2001 VA examination report does 
address this question.  The assessment of unemployability was 
the same as that found in the April 2001 report. This 
examiner went on to say that the veteran's "primary 
impediment to his employability is the progression of his 
bipolar disorder and to his schizoaffective disorder...The 
service related factor of the thrombosis of his brain with 
some weakness of one side and an expressive aphasia certainly 
limit the kind of work that he could do but do not leave him 
unemployable.  It is the progression of his psychiatric 
dysfunction that, in effect, leaves him unemployable."  The 
examiner then restates his opinion and clearly relates the 
unemployability to the veteran's service-connected 
schizoaffective disorder: "In summary, it is my opinion 
that, by far, the greatest effector of [the veteran's] 
unemployability is his psychiatric condition, the 
schizoaffective disorder."

Also, a May 2001 note from the veteran's treating 
psychiatrist also supports the notion that the veteran is 
unemployable due to his service-connected mental disability.  
Dr. Walter wrote, the veteran "suffers from Schizoaffective 
Disorder. His recent work history has made clear that he is 
currently unemployable, in spite of his valiant efforts to 
maintain employment."

In summary, the November 2000 and May 2001 VA reports 
establish that the veteran has been unemployable throughout 
the course of this appeal, and the May 2001 conclusions from 
both the VA examiner and the veteran's treating psychiatrist 
establish that the veteran is unemployable due to his 
service-connected mental disability. These competent medical 
doctors did not discuss the veteran's age or any non-service-
connected disabilities when coming to this conclusion. As 
such, the preponderance of the evidence supports such a 
conclusion.

Because the veteran meets the percentage requirements of 38 
C.F.R. § 4.16(a), and because the preponderance of the 
evidence supports the conclusion that he is unemployable 
because of his service connected disabilities, without 
considering his non-service connected disabilities, the 
veteran's claim for TDIU must be granted.

Duties to Notify and Assist
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted. 
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002). In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time. Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for schizoaffective 
disorder is granted.

Entitlement to TDIU is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


